       Case: 5:20-cv-00663-SL Doc #: 54 Filed: 04/06/21 1 of 3. PageID #: 234




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVION


SUSAN K. LINDSLEY, et al.                    )    CASE NO. 5:20-cv-00663
                                             )    CASE NO. 5:20-cv-00665
       Plaintiffs,                           )
                                             )    JUDGE SARA LIOI
-vs-                                         )
                                             )    DEFENDANTS’ JOINT BRIEF IN
SPRINGFIELD TOWNSHIP, et al.                 )    OPPOSITION TO PLAINTIFF’S MOTION
                                             )    FOR EXTENSION OF DISCOVERY AND
       Defendants.                           )    DISPOSITIVE MOTION DEADLINES.
                                             )

       Now come Defendants, Richard Justice, Village of Lakemore, Kenneth Ray, and

Springfield Township, hereinafter Defendants, and respectfully oppose Plaintiff’s motion

for an extension of discovery and dispositive motion deadlines.

       Plaintiffs Richard T. Cook, Middlebury Banc Inc., TMK King Inc., and Whole-Sale

Bedding Inc. originally filed their claims against Defendant in Summit County Court of

Common Pleas on March 19, 2018. After a year of discovery, Plaintiffs filed a notice of

voluntary dismissal on March 4, 2019.

       Subsequently, on March 3, 2020, Plaintiffs re-filed their claims in Summit County

Court of Common Pleas. Defendants removed the case to this Court on March 30, 2020.

The Parties have exchanged extensive paper discovery and conducted numerous and

depositions. Specifically, the parties have secured the deposition testimony of Plaintiff

Richard Cook, Plaintiff Susan Lindsley, Defendant Jamie Mizer, Defendant Kenneth Ray,

Defendant Richard Justice, and a representative from the Village of Lakmore.

       Previously, and on January 19, this Court held a status conference in this claim at

which the parties collectively agreed to extend the discovery deadlines.
      Case: 5:20-cv-00663-SL Doc #: 54 Filed: 04/06/21 2 of 3. PageID #: 235




      Plaintiffs have not certified any discovery dispute. Rather, they waited until the date

of the discovery deadline to request more time without any consultation with these

defendants. Defendants now oppose Plaintiff’s request for a further extension.

      Defendants respectfully request that the Court deny Plaintiff’s motion for extension

of discovery and dispositive motion deadlines so that the current schedule remains.


                                          Respectfully submitted,

                                          /s/Anne M. Markowski
                                          Kenneth A. Calderone, Esq. (0046860)
                                          Anne M. Markowski, Esq. (0069705)
                                          HANNA CAMPBELL & POWELL LLP
                                          3737 Embassy Parkway/Suite 100
                                          Akron OH 44333
                                          P: 330.670.7324/F: 330.670.7440
                                          P: 330.670.7601/F: 330.670.7456
                                          kcalderone@hcplaw.net
                                          amarkowski@hcplaw.net

                                          Attorneys for Defendants,
                                          Village of Lakemore and Richard Justice

Per email consent 4/6/21                  Attorney for Defendant, Chief of Police
Mel L. Lute, Jr. (0046752)                Kenneth Ray
BAKER DUBLIKAR BECK
WILEY & MATHEWS
400 South Main Street
North Canton OH 44720
lute@bakerfirm.com

Per email consent 4/6/21                  Attorney for Defendants, Springfield Township
Jeffrey T. Kay, Esq.                      and John Does 1-10
100 Franklin’s Row
34305 Solon Road
Cleveland OH 44139
jkay@mrrlaw.com
        Case: 5:20-cv-00663-SL Doc #: 54 Filed: 04/06/21 3 of 3. PageID #: 236




                                           CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing, Defendants, Richard Justice and Village
of Lakemore’s Brief in Opposition to Plaintiff’s Motion for Extension of Discovery and
Dispositive Motion Deadlines has been served by electronic mail, this 6th day of April, 2021,
upon:

       Paul J. Cristallo, Esq.                        Attorneys for Plaintiffs,
       paul@cristallolaw.com                          Susan K. Lindsey, R.M. a minor child and
                                                      G.M., a minor child

       Warner Mendenhall,                             Attorneys for Plaintiffs, Richard T. Cook,
       Brian Unger                                    T-M-K King, Inc., Whole-Sale Bedding,
       warner@warnermendenhall.com                    Inc., and Middlebury Bank, Inc.
       brian@warnermendenhall.com

       Thomas N. Spyker, Esq.                         Attorney for Defendant,
       tspyker@reminger.com                           Jamie L. Mizer

                                                   /s/Anne M. Markowski
Lindsley/Springfield Township/1161466 (268-149)
